16074Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 18-42 are pending for examination.  Claim 17 was cancelled.
Claims 1-4, 18-19 and 24-32 read on the elected invention/species. 
Claims 20-23, and 33-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1-4, 18-19 and 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection of claims 16 as set forth in the prior Office Action is withdrawn in response to Applicant’s cancelation of this claim.  Additionally, the rejection of claim 38 is withdrawn because the claims 33-42 are withdrawn from consideration as being drawn to a non-elected species (response filed 03/30/2021).
Claim 1 recites: (Currently Amended) A bacterium comprising at least one gene or gene cassette encoding one or more non-native biosynthetic pathways for producing butyrate, wherein the at least one gene cassette comprises ter, thiAl, hbd, crt2, and tesb genes, wherein the bacterium comprises an endogenous pta gene that is mutated or deleted to decrease the activity and/or expression of pta, and wherein the at least one gene or gene cassette for producing butyrate is operably linked to a promoter that is induced under low-oxygen or anaerobic conditions, and wherein said promoter is not associated with the gene or gene cassette in nature.
The metes and bounds of the phrase “at least one gene....wherein the at least one gene cassette comprises ter, thiAl, hbd, crt2, and tesb genes,” is indefinite.  The phrase is indefinite because the scope the “at least one gene” is unclear.  The claim defines wherein the "gene cassette comprises ter, thiAl, hbd, crt2, and tesb genes.”  However, it is unclear how “at least one gene” is defined in the context of claim 1, since the claim provides only a description of the gene cassette, and does not specifically define which genes correspond to the “at least one gene,” recited in the claim.
Additionally, the instant claims are full of abbreviations of genes.  However, the actual gene names are not certain since applicants have not provided the full name of the gene with the first mention of the abbreviation in the claims. 

The rejection of claims 16 and 38-42 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in response to Applicant’s cancellation of claim 16 and since claims 38-42 are drawn to a nonelected invention/species
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 18-19 and 24-32 stand rejected under 35 U.S.C. 103 as being unpatentable over Buelter et al. (WO2008/143704A2) in view of Kotula et al. (WO2016/210373 A2), and further in view of Baek et al. (2013), Aboulnaga (2011), and Joung et al. (2011).
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that “Buelter does not teach or suggest a bacterium comprising a gene cassette for producing butyrate, where the gene cassette comprises ter, thiA1, hbd, crt2, and tesb genes.”  Applicants further argued that the teachings of “[B]uelter does not teach or suggest a gene cassette a bacterium comprising a gene cassette for producing butyrate that does not comprise genes encoding phosphate butyryltransferase and butyrate kinase.”  
Lastly, Applicants argued that “Kotula does not cure the foregoing deficiencies of Buetler....A person of ordinary skill in the art would not have had a reason or motivation to combine Buelter and Kotula, let alone arrive at the claimed bacteria.”
Contrary to Applicant’s assertions, the instant claims are not limited to bacterium comprising a gene cassette comprising “ter, thiA1, hbd, crt2, and tesb genes.” The scope of the instant claims encompasses “[A] bacterium comprising at least one gene or gene cassette encoding one or more non-native biosynthetic pathways for producing butyrate, wherein the at least one gene cassette comprises ter, thiAl, hbd, crt2, and tesb genes.”   
As previously stated, regarding claims 1-4, Buelter et al. (WO2008/143704A2) discloses a bacterium engineered to express butyrate (a short chain fatty acid or SCFA) via modification of the combination of genes, including wherein one of the genes is ter. Further, pta, frdA, ldhA, and alcohol dehydrogenase knockout is specified (see para. [0241-0242, 244]).  Inducible promoters are also used.  
See the following:
[00241] In an embodiment, E. coli is engineered to convert a carbon source to butyrate. In this pathway, genes encoding for thiolase, hydroxybutyryl-CoA dehydrogenase, crotonase, butyryl-CoA dehydrogenase, phosphate butyryltransferase, and butyrate kinase may be expressed to convert acetyl-CoA to butyrate.
[00242] In an embodiment, C. tyrobutyricum is used as a host organism to produce butyrate. In an embodiment, the C. tyrobutyricum utilizes a TER heterologous enzyme to catalyze the conversion of crotonyl-CoA to butyryl-CoA According to this embodiment, genes ack and pta encoding enzymes AK and PTA, involved in the competing acetate formation pathway, may be knocked-out, as described in X. Liu and S. T. Yang, Construction and Characterization of pta Gene Deleted Mutant of Clostridium tyrobutyricum for Butyric Acid Fermentation, Biotechnol. Bioeng., 90:154-166 (2005), Y. Yang, S. Basu, D.L. Tomasko, LJ. Lee, and S.T. Yang, which is incorporated herein by reference in its entirety.
[00243] Since only two moles of NADH are required to convert acetyl-CoA to butyrate, pyruvate formate lyase may be used to convert pyruvate to acetyl-CoA. Removal of competing pathways may increase the yield of the glucose to n-butyrate conversion and decrease the levels of by-products.
[00244] The removal of genes encoding for a lactate dehydrogenase, alcohol dehydrogenase, fumarate reductase, and acetate kinase which convert pyruvate to lactate, acetyl-CoA to ethanol, fumarate to succinate, and acetyl-phosphate to acetate, respectively, may decrease the production of lactate, ethanol, succinate and acetate and may increase the butyrate yield.
Buelter et al. discloses that the combination of genes specified in the instant claims can be envisaged in combination, in particular ter. Further, pta, frdA, ldhA knockout is specified (see para. [0241-0242, 244]). The genes are under the control of tet and IPTG inducible promoters (see example 11,15). Example 15 in particular teaches the use of ter instead of bcd/etf.
Buelter et al. does not disclose wherein the bacterium further comprises the expression of a gene cassette in the bacterium to produce butyrate, wherein the cassette expresses a gene that is under the control of an FNR promoter sequence.
Kotula et al. describe a probiotic bacterium that is used to produce butyrate, see the following ¶:
[066] “In one embodiment, the at least one heterologous therapeutic gene encodes an enzyme or enzymes which synthesize a therapeutic molecule. In one embodiment, the therapeutic molecule is butyrate.”
In addition, Kotula et al. teach wherein the bacterium is E. coli, which expresses the therapeutic molecule butyrate that is controlled by an FNR promoter, see ¶ [062].
Kotula et al. teach that the diseases treatable by the disclosed probiotic include the following:  [054] “In one embodiment, the disease is inflammatory bowel disease (IBD). In one embodiment, the disease is ulcerative colitis or Crohn's disease. In one embodiment, the disease is type I diabetes, type II diabetes, obesity, or metabolic syndrome. In one embodiment, the disease is a metabolic disease. In one embodiment, the metabolic disease is phenylketonuria (PKU) or urea cycle disorder (UCD). In one embodiment, the metabolic disease is a disease caused by conversion of a branched chain amino acid. In one embodiment, the disease caused by conversion of a branched chain amino acid is maple syrup urine disease (MSUD). In one embodiment, the disease is a disease caused by activation of mTor. In one embodiment, the disease is hepatic encephalopathy. In one embodiment, the disease is non-alcoholic steatohepatitis. In one embodiment, the disease is a lysosomal storage disease. In one embodiment, the disease is cancer.”
It would have been obvious at the effective filing date to include mutations in genes that promote the production of butyrate in combination with a gene that cassette that controls the production of butyrate in an effort to increase the production of butyrate in the bacterium.  It would have been obvious to combine these two methods in an effort to produce the maximum amount of butyrate so that it can be used to treat conditions responsive to this single chain fatty acid that are described in the prior art.
Furthermore, with respect to the use of a construct comprising non-native genes encoding 
ter, thiA1, hbd, crt2, and tesb genes, Buelter et al. does not disclose this construct.  However, the prior art provides clear suggestion and motivation for expressing these genes in a pta mutant background for the production of butyrate. Baek et al. describe the following butyrate synthetic pathway in E. coli. Wherein multiple genes are deleted (X) and those underlined are amplified.  This modification of the biosynthetic pathway leads to an increase in butyrate production.

    PNG
    media_image1.png
    646
    483
    media_image1.png
    Greyscale

Baek et al. discloses Escherichia coli cells engineered for the production of butyrate. Said cells have been modified by (i) overexpression of Clostridium acetobutylicum hbd and crt genes and Treponema denticola ter gene under the control of inducible promoters and (ii) deletion of the frdA, ldhA, pta and adhE genes (Abstract; p. 2791, left-hand column, line 16 to right-hand column, line 11). The function of butyrate as therapeutic agent for colonic inflammatory disorder and colorectal cancer is disclosed (p. 2790, right-hand column, lines 28-33).
Although the tesB and thiA1 genes are not provided as non-native genes in the Baek et al. system, these genes have been included in genetic constructs for modification of bacterium for the production of butyrate.  See for example, Aboulnaga teach two different butyrate metabolic pathway modules, pASG.wt_BUTD and pASG.wt_BUTAC, were constructed, which contained the butyrate fermentation genes (thia1, hbd, crt2, pbt and buk) from C. difficile, but differed in the origin of the butyryl-CoA dehydrogenase/ETF complex genes. These systems were used for butyrate production.  Joung et al. disclose a genetic construct comprising tesB for the genetic modification of bacterium for the production of butyric acid.
Therefore, absent evidence to the contrary, it would have been obvious for the person of ordinary skill in the art, at the effective filing date of the instant invention, to have combined the cited references in the design of the instant invention.  One of ordinary skill in the art would have been motivate to make this modification of the prior art in the design of the instant invention, because all of the cited art describes the various enzymes associated with the production of butyrate, and those associated pathways which compete for the same substrates used for butyrate production.  The person of ordinary skill, following the guidance provided in the cited references, would have arrived at the claimed invention by routine experimentation. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699